DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed October 20, 2022 has been received and considered for examination.  Claims 8-30 are presently pending.  

Response to Arguments
3.	Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive. 
	The Applicant first argues that Rosen teaches that emissions above 230nm should be avoided and that the amended claim 8 recites that the plurality of filters block substantial UVC radiation above 234nm.  The Applicant further argues that the emission of UVC between 230nm and 234nm represents a substantial improvement over prior art devices such as Rosen.   
	The Examiner finds this argument not persuasive.   The Examiner believes that it is sufficiently clear that Rosen teaches using the filter to filter the UVC light to a safe wavelength range of 200-235nm (para [0025]).  Claim 8 remains rejected for the reasons set forth in the rejection below.   
	The Applicant further argues that the hook (35) of Dayton cannot be used to fix mount the apparatus but rather the opposite.  The Examiner respectfully disagrees.  The hook (35) is capable of being used for fixed mounting within an occupiable space if desired.  The limitation of a “housing adapted for fixed mounting within an occupiable space” is directed to how the housing is used and the hook (35), attached to the housing of Dayton, is adapted for fixed mounting within an occupiable space if that is the desired intended use, including for when the excimer fixture is operated.  	
	Regarding claim 14, Applicant argues that the Rosen fails to disclose, teach, or suggest first and second high pass filters having a cutoff wavelength of 234nm adapted to attenuate UVC radiation from the excimer bulb with an incidence angle of zero degrees.   
	The Examiner finds this argument not persuasive.  Claim 14 only requires that the first and second krypton/chloride excimer bulbs are adapted to project their beam through a first or second high pass filter.   The combination of Dayton and Rosen provides a device that is adapted to perform the claimed function since the first and second excimer bulbs are capable of projecting a beam of Far UVC radiation through a first or second filter as claimed.  The claimed first and second high pass filters are not positively recited as part of the structure of the claimed fixture.  
	Claims 8-30 stand rejected for the reasons set forth below.   

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 8-15, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US 2017/0112953 A1) in view of Rosen et al. (US 2020/0215214 A1) (hereinafter “Rosen”).
Regarding claims 8-15 and 22-24, Dayton discloses a system (10) for decontaminating surfaces using UVC light (para [0024]).  The system (10) comprises a housing (base 25) adapted for fixed mounting within an occupiable space  for operation of the UVC fixture(housing 25 can be mounted to a room using hook (35) (see para [0030]); having a plurality of arms (22) that each contain a UVC light source (12) having at least one UVC bulb (14).   The UVC light sources (12) are capable of independently rotating about an axis as indicated by arrow (21) and also pivot up and down using hinges (28) or flexible joints (30) (see para [0027]-[0028]; figs. 1 and 3).    Dayton discloses that the system (10) provides a more focused application of UVC light in a room to disinfect only particular areas as opposed to a single broadcast UV light to an entire room and exposing all surfaces.
	However, Dayton does not appear to disclose that the UVC bulbs are excimer lamps having a filter as claimed.  
Rosen discloses an excimer fixture (20) (figure 2B) for sanitizing air or surfaces, comprising a housing (26 having a top 24) comprising a unitary structure (the housing inherently includes at least one structure that is unitary); an excimer bulb (28) emitting UV light at a wavelength of 222nm (Far UV-C light is 222nm and produced by excimer bulbs that are only of the type KrCl excimer bulbs); a filter (30) that filters the UVC light to 200-235nm (thereby blacking substantial radiation outside the Far UVC band); and a focusing lens (32) to focus the emitted UVC light into a narrow or broader beam. (See figures 2B, 4, para [0025], [0028]-[0029], [0034]-[0035]).   This device enables disinfection of air and surfaces without harming a human within the space (see para [0004]-[0005], [0012], [0025]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixture of Dayton and utilize the excimer bulbs of Rosen emitting far UVC at a wavelength of 234nm and shorter and also including filters to remove substantial wavelengths of UVC greater than 234nm, for each of the UVC bulbs of Dayton, so as to permit disinfection of the enclosed space without harming a person within the space, as taught by Rosen.
Furthermore, Dayton discloses that each of the arms (22) has a light source (12) containing one or more UVC lamps (14) (para [0027]).  Therefore, it would have been obvious to utilize any number of excimer bulbs, including 3 or 4, in the fixture of Dayton whom recognizes that a plurality of UVC sources provides increased control of the direction of UVC light.    
Additionally, the combination of Dayton and Rosen results in a fixture that is capable of having the plurality of excimer bulbs secured in the housing such that they can be positioned to collectively project a beam of UV light in a pattern.  
Regarding claim 26, Dayton does not appear to disclose an illumination element having a white
LED. Rosen discloses that the excimer fixture (20) further includes a visible light source that is an LED emitting white light to illuminate the target area being treated (see para [0033], [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dayton and include a white LED to illuminate the target surface being treated as suggested by Rosen.

6.	Claims 16-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US 2017/0112953 A1) in view of Rosen (US 2020/0215214 A1) and DE 202020001197 U1.
Regarding claims 16-21, Dayton discloses a portable system (10) for decontaminating surfaces using UVC light (para [0024]).  The system (10) comprises a housing (base 25) adapted for fixed mounting in an occupiable space using hook (35), wherein the excimer fixture can be operated when the housing is mounted (see para [0030]; the housing (base 25) having a plurality of arms (22) that each contain a UVC light source (12) having at least one UVC bulb (14).  The housing (25) includes walls (95) that encloses the arms (22) and each of the UVC bulbs (14) can be positioned in first and second directions aimed in the housing (25).  The housing (25) comprises a unitary structure (see figure 4 – the housing includes at least one component such as the wall that is considered a unitary structure).  The UVC light sources (12) are capable of rotating about an axis as indicated by arrow (21) and also pivot up and down using hinges (28) or flexible joints (30) to direct UVC light from bulbs (14) in any desired direction (see para [0027]-[0028]; figs. 1 and 3).    Dayton discloses that the system (10) provides a more focused application of UVC light in a room to disinfect only particular areas as opposed to a single broadcast UV light to an entire room and exposing all surfaces.
	Dayton does not appear to disclose that the UVC light sources are excimer bulbs adapted to emit a beam of UV light at a wavelength of 222nm or a plurality of band pass filters.  
Rosen discloses portable surface sanitizer fixture (20) that utilizes a source of UVC light that can be an excimer bulb comprising a housing (26); an excimer bulb (28) emitting UV light at a wavelength of 222nm (Far UV-C light is 222nm and produced by excimer bulbs that are only of the type KrCl excimer bulbs); a filter (30) that filters the UVC light to 200-235nm; and a focusing lens (32) to focus the emitted UVC light into a narrow or broader beam. (See figures 2B, 4, para [0025], [0028]-[0029], [0034]-[0035]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (10) of Dayton and utilize excimer bulbs emitting UVC light at a wavelength of 222nm as taught by Rosen, as the sources of UVC light in order to yield the predictable result of practicing the invention of Dayton by using conventional and well known UVC light sources.  Furthermore, it would have been obvious to further modify Dayton and include a filter with each excimer lamp in order to filter out harmful wavelengths of UVC light as taught in para [0025] of Rosen, thereby permitting disinfection of the room when humans are present.   
	Further regarding claim 14, it should be noted that the recited first and second high pass filter are not positively recited as part of the claimed fixture.  Claim 14 only requires that the first and second krypton/chloride excimer bulbs are adapted to project their beam through a first or second high pass filter.   The combination of Dayton and Rosen provides a device that is adapted to perform the claimed function since the first and second excimer bulbs are capable of projecting a beam of Far UVC radiation through a first or second filter as claimed.  
	The combination of Dayton and Rosen does not appear to specify that the filters are band pass filters.  However, DE 202020001197 U1 teaches that band pass filters are used to control the emitted wavelengths of excimer UVC lamps that emit light at a wavelength of 222nm (see Derwent English abstract).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the filters taught by Rosen with a functionally equivalent alternative filter such as band pass filters as taught by DE 202020001197 U1 whom discloses that band pass filters are suitable for limiting the excimer lamp to a dominant wavelength of 222nm.  
Furthermore, Dayton discloses that each of the arms (22) has a light source (12) containing one or more UVC lamps (14) (para [0027]).  Therefore, it would have been obvious to utilize any number of excimer bulbs, including 3 or 4, in the system of Dayton whom recognizes that a plurality of UVC sources provides increased control of the direction of UVC light.    
Regarding claim 29, Dayton does not appear to disclose an illumination element having a white LED.  Rosen discloses that the excimer fixture (20) further includes a visible light source that is an LED emitting white light to illuminate the target area being treated (see para [0033], [0027]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dayton and include a white LED to illuminate the target surface being treated as suggested by Rosen. 

7.	Claim(s) 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton in view of Rosen as applied to claim 14 above, and further in view of Huang et al. (US 2022/0016297 A1)
(hereinafter “Huang”).
	The combination of Dayton and Rosen is set forth above with regards to claim 14.  However, the combination does not appear to disclose a diffusion layer or translucent optical element.   
Huang discloses a UV-C disinfecting apparatus that utilizes a Fresnel lens for scattering the UV-C
light beam emitted from a UVC LED to provide a more uniform spread of UV-C light thus covering more
of the surface to be disinfected (para [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the fixture of the combination of Dayton and Rosen and substitute the lens of the excimer UVC lamps with a translucent optical Fresnel lens of Huang in order to further control distribution of the UVC beam and permit wider dispersion for uniformly treating and area as taught by Huang.

8.	Claim(s) 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton in view of Rosen and DE 202020001197 U1 as applied to claim 16 above, and further in view of and further in view of Huang et al. (US 2022/0016297 A1) (hereinafter “Huang”).
	The combination of Dayton, Rosen, and DE 202020001197 U1 is set forth above with regards to claim 16.  However, the combination does not appear to disclose a diffusion layer/translucent optical element.   
Huang discloses a UV-C disinfecting apparatus that utilizes a Fresnel lens for scattering the UV-C
light beam emitted from a UVC LED to provide a more uniform spread of UV-C light thus covering more
of the surface to be disinfected (para [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the fixture of the combination of Dayton, Rosen, and DE 202020001197 U1 and substitute the lens of the excimer UVC lamps with a translucent optical Fresnel lens of Huang in order to further control distribution of the UVC beam and permit wider dispersion for uniformly treating and area as taught by Huang.




Conclusion
9.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799